1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11       MARQUISE DeANGELO LOFTIS,               Case No. 2:18-cv-4769-JFW (GJS)
12                   Plaintiff
                                                  ORDER ACCEPTING FINDINGS
13             v.                                 AND RECOMMENDATIONS OF
                                                  UNITED STATES MAGISTRATE
14       S. MONTES, et al.,                       JUDGE
15                   Defendants.
16
17
             Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, all
18
     pleadings, motions, and other documents filed in this action, including the Report
19
     and Recommendation of the assigned United States Magistrate Judge. The deadline
20
     to file Objections to the Report has passed, and no Objections have been filed with
21
     the Court.1
22
             Accordingly, IT IS ORDERED that:
23
24
25
     1
26         In lieu of objections, Plaintiff prematurely submitted his proposed Second
     Amended Complaint. Despite receiving Plaintiff’s SAC on August 1, 2019, the
27   Court has withheld docketing Plaintiff’s pleading until the Magistrate’s report and
     recommendation is accepted. The Court will docket Plaintiff’s Second Amended
28   Complaint simultaneously with this Order.
1          (1)    The Magistrate Judge’s Report and Recommendation is approved and
2    accepted.
3          (2)   Defendants’ Motion to Dismiss is DENIED as to:
4                a) Plaintiff’s First Amendment retaliation claim against Defendant
5                   Montes based on the PM medication release incident;
6                b) Defendants’ request for dismissal based on qualified immunity,
7                   without prejudice.
8          (3)   Defendants’ Motion to Dismiss is GRANTED as follows:
9                c) Plaintiff’s retaliation claim against Defendant Montes based on the
10                  shower incident is DISMISSED with prejudice and without leave to
11                  amend;
12               d) Plaintiff’s retaliation claim against Defendant Fuentes based on the
13                  shower incident is DISMISSED with prejudice and without leave to
14                  amend; and
15               e) Plaintiff’s retaliation claim against Defendant Fuentes based on the
16                  PM medication release incident is DISMISSED with leave to
17                  amend.
18         (4)   Plaintiff’s Second Amended Complaint submitted on August 1, 2019
19         shall be docketed as the operative complaint;
20         (5)   Within 30 days of this Order, Defendants shall file and serve an
21         Answer to the Second Amended Complaint.
22
23   DATE: August 13, 2019                 __________________________________
                                           JOHN F. WALTER
24                                         UNITED STATES DISTRICT JUDGE
25
26
27
28
                                              2
